Citation Nr: 1607655	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for equilibrium problems.

2.  Entitlement to service connection for bilateral leg problems.

3.  Entitlement to service connection for stomach ulcers.

4.  Entitlement to a compensable disability rating for hearing loss.

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable disability rating for right ureteral calculus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, including in the Republic of Vietnam from July 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for equilibrium problems and entitlement to service connection for bilateral leg problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In written correspondence received December 7, 2015, the Veteran notified the Board that a withdrawal of his appeals of the issues of entitlement to service connection for stomach ulcers, entitlement to a compensable disability rating for hearing loss, entitlement to a disability rating in excess of 10 percent for tinnitus, and entitlement to a compensable disability rating for right ureteral calculus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to service connection for stomach ulcers, entitlement to a compensable disability rating for hearing loss, entitlement to a disability rating in excess of 10 percent for tinnitus, and entitlement to a compensable disability rating for right ureteral calculus, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for stomach ulcers, entitlement to a compensable disability rating for hearing loss, entitlement to a disability rating in excess of 10 percent for tinnitus, and entitlement to a compensable disability rating for right ureteral calculus, in written correspondence dated December 7, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal of those issues, and the appeal thereof is dismissed.



ORDER

The appeal of the issues of entitlement to service connection for stomach ulcers, entitlement to a compensable disability rating for hearing loss, entitlement to a disability rating in excess of 10 percent for tinnitus, and entitlement to a compensable disability rating for right ureteral calculus, is dismissed.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claimed equilibrium problems, the Veteran is competent to observe his current loss of equilibrium.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses);  Horowitz v. Brown, 5 Vet. App. 217, 222-223 (1993) (a layperson is competent to observe dizziness, loss of balance, hearing trouble, stumbling and falling, tinnitus, and nausea).  The Veteran reported experiencing dizziness in a June 2005 VA treatment record, and also in his June 2009 notice of disagreement.

The evidence also shows that the Veteran suffered an event in service.  Specifically, a December 28, 1966 service treatment record documents that he was "hit in [the left] side of [his] head 4 days ago.  Has tinnitus and some hearing loss."  On May 20, 1967, the Veteran reported experiencing some dizziness, and the service clinician diagnosed viral syndrome.  In a December 1967 Report of Medical Examination, a clinician found that the Veteran's ears were abnormal.  At his December 2015 Travel Board hearing, the Veteran testified that during his service in Vietnam he had been blown out of a Jeep, and was hit on the side of the head under his helmet by a Vietnamese assailant.  See transcript, pp. 32-34, 38-39.

The evidence also indicates that the claimed disability or symptoms may be associated with the established event in service.  Specifically, the Veteran testified that his equilibrium problems began in 1968 or 1969, after he was blown out of the Jeep.  Id., pp. 31-33, 41.  Similarly, the Veteran reported in his July 2007 claim that he started having equilibrium problems in 1968.  Likewise, in his March 2010 substantive appeal the Veteran reported that "All of my problems started when I returned from Vietnam and have become chronic health issues throughout the years."  As all three elements of the McLendon test are met, remand for a VA examination of the Veteran's claimed equilibrium problems is required.

With respect to the Veteran's claimed bilateral leg problems, the Veteran has multiple current diagnoses of peripheral neuropathy, including from Dr. Lynn in October 2003, Dr. Lindsey in November 2003, Dr. Dimachkie in November 2003, Dr. Benitez in March 2006, and from VA clinicians in October 2013, September 2014, and September 2015.

The evidence also shows that the Veteran suffered an event in service.  Specifically, on May 18, 1967, the Veteran reported pain in his right side, groin, and back.  On May 20, 1967, he reported experiencing arthralgias and myalgias, and the service clinician diagnosed viral syndrome.  One June 9, 1967, the Veteran received treatment for an insect bite to the left lower leg.

The evidence also indicates that the claimed disability or symptoms may be associated with the established event in service.  Specifically, the Veteran testified at his December 2015 Travel Board hearing that his peripheral neuropathy symptoms began manifesting in 1968, right after service, and have continued ever since.  See transcript, pp. 3, 24, and 27.  The Veteran's spouse also testified to that effect.  Id., pp. 16, 22.  Further, the Veteran testified that his private doctors told him in approximately 2003 that it is greatly possible-although not definite-that his neuropathy is due to his exposure to Agent Orange.  Id., p. 9.  Additionally, the Veteran reported in his July 2007 claim, his June 2009 notice of disagreement, and his March 2010 substantive appeal that he started having leg problems in 1968, after returning home from Vietnam, and that the problems have progressively gotten worse.  Also in his March 2010 substantive appeal, the Veteran reported that Dr. Mathews told him that he thought he had peripheral neuropathy and that this had been the problem since 1968 or 1969.  Additionally, in his March 2010 substantive appeal, the Veteran stated that "All of my problems started when I returned from Vietnam and have become chronic health issues throughout the years."  Finally, in a February 2013 statement, the Veteran asserted that his neuropathy is due to Agent Orange exposure in Vietnam.  As all three elements of the McLendon test are met, remand for a VA examination of the Veteran's claimed bilateral leg problems is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed equilibrium and bilateral leg problems that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a person with suitable expertise.  That person should identify or confirm the presence of any equilibrium problems that are present.

The examiner should state whether it is at least as likely as not that the Veteran's claimed equilibrium problems are related to any in-service disease or injury, or had their onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, lay statements, accepted medical principles, and objective medical findings.  The examiner should presume that the Veteran was exposed to Agent Orange during his service in Vietnam.  The examiner should specifically consider the following:

* The Veteran's December 28, 1966 service treatment record showing that he was "Hit in [the left] side of [his] head 4 days ago.  Has tinnitus and some hearing loss."

* The Veteran's May 20, 1967 service treatment record showing a complaint of dizziness, which the clinician diagnosed as "Viral syndrome."

* The Veteran's December 8, 1967 Report of Medical Examination, finding abnormal ears.

* A VA treatment record dated June 24, 2005, wherein the Veteran reported that he "Gets dizzy sometimes when he stands up."

* The Veteran's July 2007 claim that his equilibrium problems began in 1968.

* The Veteran's June 2009 report of worsening dizziness.

* The Veteran's December 2015 Travel Board hearing testimony that during his service in Vietnam he had been blown out of a Jeep, and was hit on the side of the head under his helmet by a Vietnamese assailant, resulting in equilibrium problems which began in 1968 or 1969.  See transcript, pp. 31-34, 38-39, and 41.

3.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a person with suitable expertise.  That person should identify or confirm the presence of any bilateral leg problems that are present.

The examiner should state whether it is at least as likely as not that the Veteran's claimed bilateral leg problems are related to any in-service disease or injury, or had their onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, lay statements, accepted medical principles, and objective medical findings.  The examiner should presume that the Veteran was exposed to Agent Orange during his service in Vietnam.  The examiner should specifically consider the following:

* The Veteran's May 18, 1967 service treatment record showing a complaint of "pain [right] side, groin, and back," and his May 20, 1967 record showing complaints of "Arthralgias [and] myalgias" with a diagnosis of "Viral syndrome."

* A May 1969 VA examination report wherein the clinician found that "There was no muscular atrophy or weakness in the lower extremities."

* A September 2003 report from Dr. Lindsey, documenting that "The patient presents with an unusual story of persistent generalized chronic pain along with progressive muscle weakness and cramping. MRI demonstrates white matter lesions, but I am unsure of what the relationship of these is to his primary complaints."

* An October 2003 report from Dr. Lynn with an electromyography (EMG) nerve conduction study and a diagnosis of chronic distal peripheral neuropathy.

* A November 2003 report from Dr. Lindsey, documenting that "In 1968, he noticed a groin rash and rash around his toes.  He developed soon after that bone pain....The pain is characterized as from his buttocks to his heels especially posteriorly, mostly focused around his calves with charley-horse sensation....Next, he noticed weakness in his arms somewhere around 1970 with tingling in his fingers and middle of his back.  This tingling sensation evolved to burning in those areas as well as the buttock, the back of his thighs, and legs, as well as his feet....[T]he burning pain got progressively worse over the years....Since his stomach surgery, he agrees that his neuropathy has gotten worse."

* A November 2003 report from Dr. Dimachkie, finding that "There is clear indication of peripheral polyneuropathy....What is rather unusual is that the burning sensation is not mostly focused in his feet but in the posterior aspect of his legs and buttocks.  The degree of fatigue also he describes with this is rather unusual.  His weight loss is also concerning."

* A June 2005 VA treatment record wherein the Veteran reported "hurting low back down legs to heels since 1968.  Feels like severe cramps in legs."

* A March 2006 report from Dr. Benitez, diagnosing "Peripheral neuropathy of unspecified type.  I am concerned about his weight loss.  The patient seems to have painful distal sensory motor axonal peripheral neuropathy.  The differential diagnosis is quite extensive and also includes the idiopathic type of neuropathies.  I don't think based on the examination today that he is being affected by any hereditary type of neuropathies."

* The Veteran's July 2007 claim of progressively worsening leg problems which began in 1968 after exposure to Agent Orange in Vietnam.

* The Veteran's June 2009 statement that he has experienced worsening leg pain since returning home from Vietnam, as well as the loss of leg muscle tone.

* The Veteran's March 2010 statement that Dr. Mathews told him that he had peripheral neuropathy, and that this had been the problem since 1968 or 1969.

* The Veteran's February 2013 statement that his neuropathy is due to Agent Orange exposure in Vietnam.

* VA clinicians' diagnoses of neuropathy in October 2013, September 2014, and September 2015.

* The Veteran's December 2015 Travel Board hearing testimony that his peripheral neuropathy symptoms began manifesting in 1968, right after service, and have continued ever since.  See transcript, pp. 3, 24, and 27.  The Veteran's spouse also testified to that effect.  Id., pp. 16, 22.  Further, the Veteran testified that his private doctors told him in approximately 2003 that it is greatly possible-although not definite-that his neuropathy is due to his exposure to Agent Orange.  Id., p. 9.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


